Citation Nr: 0108657	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-00 843 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
stab wound of the left thigh with severe muscle loss, vasgius 
medialis of the left thigh muscle group XVI, and 
postoperative fasciotomy, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for a hammer toe of 
the left foot, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for status post right 
shoulder dislocation.  

4.  Entitlement to an initial compensable rating for 
lumbosacral sprain.  

5.  Entitlement to an initial compensable rating for right 
knee sprain.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to January 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO, in pertinent part, 
denied the veteran's increased rating claims for his 
service-connected left thigh, left foot, and right shoulder 
disabilities.  In addition, the RO granted service connection 
for a right knee sprain and for lumbosacral sprain and 
assigned noncompensable evaluations to each of these 
disabilities, effective from June 1999.  

Also by the August 1999 rating action, the RO denied the 
veteran's claim for a compensable disability evaluation for 
his service-connected right thigh scar.  Although the veteran 
included this claim in the notice of disagreement which was 
received at the RO in November 1999 and the statement of the 
case that was furnished to him in the following month 
contained this issue, the veteran did not perfect an appeal 
of this compensable rating claim by filing a timely 
substantive appeal.  See 38 C.F.R. § 20.302(b) (2000).  The 
veteran's representative's inclusion of this compensable 
rating claim in a November 2000 statement may, therefore, be 
considered an attempt to raise a new increased rating claim.  
The issue of entitlement to a compensable disability rating 
for a right thigh scar is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.  First, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Second, in the claim which was received at the RO in June 
1999, the veteran stated that he has been receiving treatment 
from a chiropractor.  A complete and thorough review of the 
claims folder indicates that the RO has not attempted to 
obtain copies of records of such treatment.  On remand, 
therefore, the RO should try to procure such reports.  Any 
available records of treatment should be associated with the 
veteran's claims folder.  

Third, in the substantive appeal which was received at the RO 
in January 2000, the veteran described severe pain in his 
left foot as well as severely limited right arm, right knee, 
and low back motion due to pain.  These contentions appear to 
indicate that the veteran's service-connected left foot, 
right shoulder, right knee, and low back disabilities may 
have increased in severity since the June 1999 VA foot, 
joints, and spine examinations.  Consequently, on remand, the 
veteran should be accorded a VA orthopedic examination to 
determine the current nature and severity of these 
service-connected disabilities.  

Fourth, with respect to the veteran's claim of entitlement to 
a disability rating greater than 40 percent for the 
service-connected residuals of a stab wound of his left thigh 
with severe muscle loss, vasgius medialis of the left thigh 
muscle group XVI, and postoperative fasciotomy, the Board 
notes that this evaluation is the highest rating allowable 
under the diagnostic code which rates impairment resulting 
from damage to muscle group XVI.  38 C.F.R. § 4.73, Code 5314 
(2000).  Significantly, however, in the January 2000 
substantive appeal, the veteran contends that, as a result of 
this service-connected disability, he now has nerve damage in 
his left lower extremity.  (The veteran did not complain of 
nerve damage in his left leg at the time of the June 1999 VA 
muscles examination.  In fact, the examiner noted in the 
examination report that there had been no significant change 
in the veteran's left leg since the previous VA examination 
in 1992.)  

In the substantive appeal, the veteran requested 
consideration of this increased rating claim under another 
diagnostic code.  In view of the veteran's recent complaints 
of nerve damage resulting from his service-connected left 
lower extremity disability, the Board is of the opinion that, 
on remand, he should be accorded a VA neurology examination 
to determine the current nature and severity of any 
neurological damage in his left leg.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected left thigh, left foot, 
right shoulder, lumbosacral, and right 
knee disabilities in recent years.  The 
Board is particularly interested in 
copies of records of recent treatment 
that the veteran received from his 
chiropractor.  Where appropriate, the RO 
should also procure duly executed 
authorization for the release of private 
medical records.  

2.  The RO should then request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the veteran's service-
connected left thigh, left foot, right 
shoulder, lumbosacral, and right knee 
disabilities in recent years.  The RO 
should ensure that it has all existing 
treatment records of which it has 
knowledge.  Regardless of the veteran's 
response, the RO should ensure that it 
has procured any and all previously 
unobtained records of treatment accorded 
the veteran at the local VA Medical 
Center.  

3.  To the extent that there is an effort 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of such attempt(s) made.  
The veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.  

4(a).  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
extent of his service-connected left foot 
hammer toe, status post right shoulder 
dislocation, lumbosacral sprain, and 
right knee sprain.  The claims folder, 
this remand, and any documents procured 
pursuant to this remand should be 
available to the examiner for review in 
conjunction with the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
conducted.

4(b).  In addition, the examiner is 
requested to provide the ranges of motion 
of all pertinent joints and should obtain 
from the veteran a detailed occupational 
history.  For each of the veteran's 
service-connected left foot hammer toe, 
status post right shoulder dislocation, 
lumbosacral sprain, and right knee sprain 
disabilities, the examiner is also 
requested to determine whether the 
disorder exhibits weakened movement, 
excess fatigability, or incoordination.  
If feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  Also 
for each of these service-connected 
disabilities, the examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A complete rationale for any opinion 
expressed should be include in the 
examination report.  

5.  The veteran should also be accorded a 
VA neurological examination to determine 
the nature and severity of the 
service-connected residuals of a stab 
wound of his left thigh with severe 
muscle loss, vasgius medialis of the left 
thigh muscle group XVI, and postoperative 
fasciotomy.  The claims folder, this 
remand, and any documents procured 
pursuant to this remand should be 
available to the examiner for review in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted.  The examiner is requested 
to identify all disabling neurological 
manifestations associated with this 
service-connected disability.  A complete 
rationale for any opinion expressed 
should be include in the examination 
report.  

6.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to all 
pertinent VBA Fast Letters as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to the reports of 
the VA orthopedic and neurological 
examinations undertaken.  If the reports 
of these examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

8(a).  The RO should then readjudicate the 
issues on appeal.  In re-evaluating the 
ratings assigned to the service-connected 
lumbosacral sprain and right knee sprain, 
the RO should consider whether "staged 
ratings" are warranted, in accordance 
with Fenderson v. West, 12 Vet. App. 119 
(1999).  In re-evaluating all of the 
service-connected disabilities on appeal, 
the RO should consider whether entitlement 
to extra-schedular ratings are appropriate 
under 38 C.F.R. § 3.321 (2000).  

8(b).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the statement of the case in 
December 1999  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of his case and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


